
	
		III
		110th CONGRESS
		1st Session
		S. RES. 199
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2007
			Mr. Smith (for himself
			 and Mrs. Clinton) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling for the immediate and unconditional
		  release of Dr. Haleh Esfandiari.
	
	
		Whereas Dr. Haleh Esfandiari is one of the United States
			 most distinguished analysts of Iranian politics and is the Director of the
			 Middle East Program at the Woodrow Wilson International Center for
			 Scholars;
		Whereas Dr. Esfandiari is a dual citizen of Iran and the
			 United States;
		Whereas Dr. Esfandiari has served as a communications
			 bridge between the United States and Iran, advocating diplomacy and
			 dialogue;
		Whereas Dr. Esfandiari travels to Iran twice a year to
			 visit with her mother;
		Whereas, in late December 2006, Dr. Esfandiari traveled to
			 Iran to visit her ailing 93 year old mother for 1 week;
		Whereas the current Iranian President, Mahmoud
			 Ahmadinejad, has initiated a crackdown on scholars and journalists including
			 Dr. Esfandiari, Canadian-Iranian philosopher Ramin Jahanbegloo, and journalist
			 Parnaz Azima;
		Whereas, on December 30, 2006, Dr. Esfandiari was robbed
			 of her Iranian and American passports and travel documents at knife-point by 3
			 masked men on the way to the airport to return to the United States;
		Whereas Dr. Esfandiari was held in Iran under house arrest
			 for 4 months, interrogated under conditions of intimidation and threat, and, on
			 May 8, 2007, was imprisoned in the notorious Evin prison in Tehran;
		Whereas Dr. Esfandiari has been falsely accused by a news
			 agency in Iran of being a spy for Mossad, of serving as the head of the Iran
			 section of the American Israel Public Affairs Committee, and of encouraging an
			 uprising against the regime in Tehran; and
		Whereas senior government officials have conveyed the
			 United States opposition to this unjustified imprisonment: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)condemns the
			 arrest, interrogation, and imprisonment of Dr. Haleh Esfandiari as a
			 deliberately provocative and illegal act;
			(2)deplores the
			 continuing crackdown in Iran on journalists and scholars and the deliberate
			 dissemination of misinformation regarding their activities; and
			(3)demands the
			 immediate, safe, and unconditional release of Dr. Haleh Esfandiari from
			 custody, the reissuance of appropriate travel documents for Dr. Esfandiari, and
			 the provision of safe passage out of Iran.
			
